DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 25 January 2021 have been fully considered but they are not persuasive.
Applicant asserts that reference Wodnicki “does not disclose that the clock signal recovered by the PLL 144 is distinguished from the clock signal generated by the reference clock 112” (Remarks, p. 10.)  However, the Examiner respectfully disagrees.
Wodnicki specifically discloses that the clock encoder (116) receives the reference clock (112) signal and a synchronization module (114) signal and generates an encoded clock signal based on the signals from both modules [0029.]  Because it .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wodnicki (US 20150035967 A1) in view of Sekimoto (US 20160241787 A1.)
	Regarding claim 1, Wodnicki discloses a camera module (imaging system, 100) comprising:
a clock generation circuit (116);
an image sensor (148),
wherein the clock generation circuit is configured to:

in response to the control signal, generate the clock signal (encoded reference clock signal generated in response to receiving reference clock, [0029]), wherein the clock signal is distinguished the control signal (encoded reference clock signal is a signal generated from the reference clock and synchronization signals, and is therefore “distinguished” from either one), and 
provide the clock signal to the image sensor (encoded clock signal includes commands provided to the image capture device, [0028]),
wherein the image sensor is configured to be driven in a state in which the image sensor is synchronized, based on the clock signal [0028 - 0029].

However, while Wodnicki discloses the above, the reference fails to disclose an optical correction circuit that is driven by the clock signal, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Sekimoto.
Sekimoto discloses an imaging module (100) with an optical correction circuit (38).  Sekimoto further discloses that the optical correction circuit is driven by an OIS control section (35.)
This imaging module of Sekimoto could be used as the imaging module of Wodnicki.  By including an optical stabilization circuit to the invention of Wodnicki, a 
Therefore, it would be obvious to one of ordinary skill in the art to use the imaging module of Sekimoto as the imaging module disclosed in Wodnicki in order to obtain an image with minimal blur when the distal end camera is unintentionally moved.

Regarding claim 2, the combination satisfies claim 1, wherein the combination renders obvious that the clock generation circuit is included within the optical correction circuit (the clock circuits of Wodnicki would drive the imaging module of Sekimoto, thus it would be obvious that the clock circuits would be part of the optical correction circuit.)

Regarding claim 4, the combination satisfies claim 1, wherein Sekimoto discloses the camera module further comprises a gyro circuit (gyro sensor, [0065]) and the gyro circuit is configured to be driven while being synchronized with the optical correction circuit and the image sensor, based on the second clock signal (Wodnicki: synchronization module, 114)

Claims 5, 6, and 8 are variants of claims 1, 2, and 4, respectively, and are similarly interpreted and rejected.

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9 - 20 are allowed.
Applicant has incorporated subject matter previously held as allowable into independent form.  Accordingly, the rejections to these claims have been withdrawn.
Regarding claim 9, the prior art of record fails to disclose or reasonably suggest the electronic device, as required by the instant claim.  Specifically, the prior art of record fails to disclose or suggest:
a processor, functionally connected to the camera module,
wherein the processor is configured to transmit a first control signal to the circuit in response to detection of an event for driving the camera module,
the circuit is configured to generate a clock signal based at least on the first control signal received from the processor, and to provide the generated clock signal to the image sensor,
the image sensor is configured to acquire data for generating an image based on the clock signal and in response to reception of a second control signal from the processor, and to provide the acquired data to the processor; and
wherein the electronic device is configured to use the first control signal to make a request for generating the clock signal and to use the second control signal to make a request for acquiring the data to the image sensor.


Regarding claim 12, the prior art of record fails to disclose or reasonably suggest the electronic device, as required by the instant claim.  Specifically, the prior art of record fails to disclose or suggest:
 a processor, functionally connected to the camera module,
wherein the processor is configured to transmit a first control signal to the circuit in response to detection of an event for driving the camera module,
the circuit is configured to generate a clock signal based at least on the first control signal received from the processor, and to provide the generated clock signal to the image sensor,
the image sensor is configured to acquire data for generating an image based on the clock signal and in response to reception of a second control signal from the processor, and to provide the acquired data to the processor; and
wherein the first control signal and/or the second control signal is transmitted from the processor to the camera module through an Inter Integrated Circuit (12C) port.
Accordingly, the claim is considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200.  The examiner can normally be reached on M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dwight Alex C. Tejano/
Examiner
Art Unit 2698